DUCKER, JUDGE:
Claimant, Foremost Insurance Company, 3969 Meadows Drive, Indianapolis, Indiana, assignee of L. Bruce Cooper, claims by virtue of subrogation, damages in the amount of $550.00 to the mobile home of L. Bruce Cooper, caused by rocks and debris having been thrown upon the home by the blasting operations of the respondent, in the process of the widening of West Virginia Route 39 and the removal of part of the embankment on the south side of the highway in September and October, 1971. The trailer home was 90 feet from the blasting area and suffered severe damage to its roof causing the same to leak.
The facts alleged by claimant are by stipulation of counsel for respondent admitted, as well as the amount of the damage, and that the damages were the result of the negligence on the part of respondent. The amount of the cost of repairs to the trailer is stipulated to be $550.00.
As neither the question of negligence on the part of the respondent nor the amount of damages is in controversy, we award the claimant the sum of $550.00.
Award of $550.00.